UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. ) UNI-PIXEL, INC. (Name of Issuer) COMMON STOCK, $. (Title of Class of Securities) 904572104 (CUSIP Number) September 28, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X ] Rule 13d-1(b) [] Rule 13d-1(c) [] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 904572104 13G 1.NAME OF REPORTING PERSONS MERRILL LYNCH & CO., INC. 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[_] (b)[_] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 5.SOLE VOTING POWER SHARES Disclaimed (See #9 below) BENEFICIALLY 6.SHARED VOTING POWER OWNED BY Disclaimed (See #9 below) EACH 7.SOLE DISPOSITIVE POWER REPORTING Disclaimed (See #9 below) PERSON 8.SHARED DISPOSITIVE POWER WITH Disclaimed (See #9 below) 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON Merrill Lynch & Co., Inc. disclaims beneficial ownership in all shares of Uni-Pixel, Inc. held by Merrill Lynch, Pierce, Fenner & Smith Incorporated. 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* [_] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) Disclaimed (See #9 above) 12.TYPE OF REPORTING PERSON* HC, CO CUSIP No. 904572104 13G 1.NAME OF REPORTING PERSONS MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[_] (b)[_] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 5.SOLE VOTING POWER SHARES 10,357,153 BENEFICIALLY 6.SHARED VOTING POWER OWNED BY 0 EACH 7.SOLE DISPOSITIVE POWER REPORTING 10,357,153 PERSON 8.SHARED DISPOSITIVE POWER WITH 0 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10,357,153 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* [_] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 35.57% 12.TYPE OF REPORTING PERSON* BD CUSIP No. 904572104 13G Item 1(a).Name of Issuer: Uni-Pixel, Inc. Item 1(b).Address of Issuer's Principal Executive Offices: 8708 Technology Forest Place, Suite 100 The Woodlands, Texas 77381 Item 2(a).Name of Person Filing: MERRILL LYNCH & CO., INC. MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED Item 2(b). Address of Principal Business Office, or if None, Residence: The principal business office for MERRILL LYNCH & CO., INC., and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED is 4 WORLD FINANCIAL CENTER, NEW YORK, NY 10080. Item 2(c).Citizenship: SEE ITEM 4 OF COVER PAGES Item 2(d).
